FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForNovember 5, 2010 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Risk and capital management (continued) Funding and liquidity risk The objective of the Group’s funding and liquidity management framework is to ensure that at all times the Group can meet its obligations as they fall due.Liquidity management within the Group specifies prudent limits and controls over risk arising from maturity mismatch across the balance sheet and exposure to undrawn commitments or contingent obligations. The Group has a highly diversified funding structure which avoids excessive reliance on any particular source. Funding is raised through various distribution channels, from a wide range of investors and clients. The table below shows the composition of the Group’s primary funding sources, excluding repurchase agreements. 30 September 2010 30 June 2010 31 December 2009 £m % £m % £m % Deposits by banks Debt securities in issue: -Commercial paper -Certificates of deposits -Medium-term notes and other bonds -Securitisations Subordinated liabilities Total wholesale funding Customer deposits Key points · The Group has continued to reduce reliance on wholesale funding and diversify funding sources. Debt securities in issue increased as issuance of long-term debt securities and securitisation of UK retail mortgages exceeded maturities in the period. Deposits by banks decreased by 17% in Q3 2010. · The Group has increased the proportion of its funding from customer deposits during 2010, from 51% at 31 December 2009 to 55% at 30 September 2010. · The Group was able to reduce short-term unsecured wholesale borrowing by £20 billion to £178 billion (including £77 billion of deposits from banks) from £198 billion at 30 June 2010 (including £92 billion of deposits from banks). The successful medium-term notes, covered bond and RMBS issuances in the quarter contributed to this reduction. These programmes tapped markets in multiple currencies, geographies and maturities. The impact was to strengthen the overall liability structure of the Group. RBS Group – Q3 2010 Results Risk and capital management (continued) Funding and liquidity risk (continued) The table below shows the Group’s debt securities and subordinated liabilities (sub-debt) by maturity. 30September 2010 30June 2010 31 December 2009 Debt securities in issue Sub- debt Total Debt securities in issue Sub- debt Total Debt securities in issue Sub- debt Total £m £m £m % £m £m £m % £m £m £m % < 1 year 1-5 years > 5 years Key points · The Group has improved its funding and liquidity position by extending the average maturity of debt securities in issue. · The proportion of debt instruments with a remaining maturity of greater than one year has increased in 2010 from 50% at 31 December 2009 to 57% at 30 June 2010 and 62% at 30 September 2010. The table below shows the amount and type of debt securities issued by the Group with a maturity of one year or greater, by quarter for year-to-date 2010 and 2009. Quarter ended Nine months ended 30 September Quarter ended Nine months ended 30 September 31 March 30 June 30 September 31 March 30 June 30 September £m £m £m £m £m £m £m £m Public - unsecured - - unsecured: guaranteed - secured - Private - unsecured - unsecured: guaranteed - Gross issuance In addition there was further term issuance in October of £3.9 billion bringing year-to-date issuance to £35.2 billion. This exceeds the original full year target of £25 billion. The Group also executes other long-term funding arrangements (predominately term repurchase agreements) not reflected in the analysis above. RBS Group – Q3 2010 Results Risk and capital management (continued) Funding and liquidity risk (continued) The table below shows the residual maturity and currency breakdown of long-term debt securities issued in 2010. Residual maturity £m % < 1 year 1-3 years 3-5 years 5-10 years > 10 years Currency £m % GBP EUR USD Other Key points · Term funding markets improved in Q3 2010 as European sovereign concerns subsided. The Group issued more term funding in Q3 2010 than in the first half of 2010 and accessed unsecured and secured markets in the US, Europe, Asia, Australia and the UK. · The Group’s €15billion covered bond programme, launched in April 2010, is an important step in diversifying funding sources across product types and markets. To date, €4.75 billion of covered bonds with maturities ranging between 3 and 10 years were issued from this programme. · During Q3 2010, the Group executed its largest ever public issuance in the Australian dollar market and its first public Singapore dollar bond issuance. The Group also executed a £4.6 billion public RMBS issuance, which is the largest public transaction in this market since 2007. RBS Group – Q3 2010 Results Risk and capital management (continued) Funding and liquidity risk (continued) The table below shows the composition of the Group’s liquidity portfolio. The Group has refined the presentation of its liquidity portfolio. Treasury bills and government bonds which were previously reported under Central Group Treasury portfolio, Unencumbered collateral and Other liquid assetsare now included in their respective asset classes. 30 September 30 June 31 March 31 December Liquidity portfolio £m £m £m £m Cash and balances atcentral banks Treasury bills Central and local government bonds - AAA rated governments (1) - AA- to AA+ rated governments 1,618 - governments rated below AA - local government Unencumbered collateral (2) - AAA rated - below AAA rated and other high quality assets Total liquidity portfolio Notes: Includes AAA rated US government guaranteed agencies. Includes assets eligible for discounting at central banks, comprising loans and advances and debt securities. Key points · The Group’s liquidity portfolio increased by £14 billion to £151 billion in the quarter.Within this, cash and balances at central banks increased by £27 billion to £57 billion. The Group manages the composition of its liquidity portfolio based on a number of considerations. These include market opportunities, internal and external liquidity metrics and potential near term cash requirements.Further, during Q3 2010, US Retail & Commercial and RBS N.V. reduced their G10 government securities as part of their respective balance sheet restructurings. · The Group is targeting a total liquidity portfolio of £150 billion as part of its strategic plan. However, the final level will be influenced by balance sheet size, maturity profile and regulatory requirements. RBS Group – Q3 2010 Results Risk and capital management (continued) Funding and liquidity risk (continued) The table below shows recent trends for the Group’s loan to deposit ratio and customer funding gap. Loan to deposit ratio Customer funding gap Group Core Group % % £bn 30 September 2010 30 June 2010 31 March 2010 31 December 2009 30 September 2009 30 June 2009 31 March 2009 31 December 2008 Notes: Excludes repurchase agreements, bancassurance deposits to 31 March 2010 and loans are net of provisions. Adjusting for customer loans and deposits classified as held-for-trading and designated as at fair value under IFRS (see note 10 Financial instruments classification on page 73 to 75), the loan to deposit ratio and customer funding gap at 30 September 2010 were 123% and £94 billion, respectively. Key point · The loan to deposit ratio improved by 200 basis points in Q3 2010 to 126% and the customer funding gap narrowed by £11billion to £107 billion at 30 September 2010, due primarily to a reduction in Non-Core customer loans. RBS Group – Q3 2010 Results Risk and capital management (continued) Funding and liquidity risk (continued) The table below shows the Group’s net stable funding ratio (NSFR), the proportion of structural term assets which are funded by stable funding including customer deposits, long-term wholesale funding and equity, computed in accordance with guidance issued by the Basel Committee in July 2010. 30 September 2010 30 June 2010 31 December 2009 ASF(1) ASF(1) ASF(1) Weighting £bn £bn £bn £bn £bn £bn % Equity 77 77 79 79 80 80 Wholesale funding > 1 year Wholesale funding < 1 year - Derivatives - Repurchase agreements - Customer deposits 90 Other (2) - Total liabilities and equity Cash 61 - 30 - 52 - - Inter bank lending 60 - 54 - 49 - - Debt securities 45 47 50 20 Derivatives - Reverse repurchase agreements 93 - 87 - 76 - - Advances < 1 year 66 67 69 50 Advances >1 year See note (3) Other (4) Total assets Undrawn commitments 13 14 14 5 Total assets and undrawn commitments Net stable funding ratio 103% 98% 96% Notes: Available stable funding. Deferred taxation, insurance liabilities and other liabilities. Residential mortgages > 1 year are weighted at 65%; remainder is weighted at 100%. Prepayments, accrued income, deferred taxation and other assets. Key points · The Group’s NSFR increased from 98% as at 30 June 2010 to 103% as at 30 September 2010, primarily due to an increase in wholesale funding with maturity greater than one year and a reduction in customer loans. · The NSFR will continue to be refined over time in line with regulatory developments. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
